930 F.2d 918
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Maurice ERBY, Plaintiff-Appellant,v.PARKER, Sergeant, Nowacki, Sergeant, Defendants-Appellees.
No. 90-1582.
United States Court of Appeals, Sixth Circuit.
April 11, 1991.

Before MERRITT, Chief Judge, and RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Maurice Erby, a pro se Michigan prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary, declaratory and injunctive relief, Erby sued two Michigan correctional employees, alleging that they violated his first, fourth, sixth, eighth, and fourteenth amendment rights when they placed him in an unsanitary strip cell and confiscated his personal property.  The magistrate's report recommended granting summary judgment for the defendants.  Despite obtaining an extension of time, Erby failed to file objections to the magistrate's report and recommendation.  The district court adopted the magistrate's report and dismissed the case.  The district court subsequently denied Erby's motion for reconsideration.


3
On appeal, Erby's appointed counsel has filed a motion to withdraw.  Erby has filed a motion for summary reversal and, in his brief, requests a transcript at government expense.


4
Upon review, we conclude that Erby has waived his right to appeal because he did not file objections to the magistrate's report and recommendation.    United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981);  Thomas v. Arn, 474 U.S. 140, 155 (1985).


5
Accordingly, we grant counsel's motion to withdraw, deny Erby's motion for summary reversal and his request for a free transcript, and hereby affirm the district court's judgment.  Rule 9(b)(5), Rules of the Sixth Circuit.